Title: From George Washington to Tobias Lear, 18 February 1795
From: Washington, George
To: Lear, Tobias


        
          Dear Sir,
          Philadelphia 18th Feb: 1795.
        
        Your letter of the 13th instt came to me yesterday. previous to which your other letters of the 24th & 30th Ulto had been duly received.
        About a fortnight ago, I saw and spoke to Mr Weston myself, respecting his visit to the Falls of Potomack; and wished, if he was able, that he would name the time he would, or expected, to be

there. He answered, about the last of this month. That he had to return first to Lebanon (near to which they are digging the Canal, between the Waters of Susquehanna & the Schuylkill) and should proceed from thence. As it is more than probable that his rout will be by the way of Carlisle, Shippensburgh, Chambersburgh, and Hagers town above the Mountain. Or if not by that course, that it will be through York & Frederick town below it & in either case that he will return by Baltime. It is to be regretted (as in a former letter you expressed a wish that he should see the Shanondoah near its confluence with the Potomack) that some previous arrangement could not have been made for the purpose of meeting him at, or near the spot you wished him to view above. This, for many reasons I could not propose, nor had I an opportunity of doing it, admitting the propriety of the measure, as it was on a public day (in what is called the Levee room) and just as he was leaving the City, that I saw him. Some embarrassments respecting the business of the Canal Companies, in this State, brought & detained him here longer than was expected; but this circumstance was unknown to me untill the moment of his departure, otherwise I should have seen him sooner, and would have conversed more fully with him on his proposed visit. To his detention here may be ascribed his not being with you at an earlier day than is now thought of.
        Much has been said, of late, of the Inclined plain in Connecticut River—of the utility of it, I mean; It would be well I think to question Mr Weston pretty fully on this mode of raising & lowering Boats; as the simplicity, cheapness and effect is the subject of eulogium—deservedly or not, I shall not undertake to pronounce.
        The family are all well; Betcy & Mr & Mrs Peter, left this on Monday Morning for New York—to return on Saturday. Mrs Washington & the other two join me in every good wish for you and I am Sincerely & Affectionately Yours
        
          Go: Washington
        
      